DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed January 11, 2022.  Claims 1, 3-4, 6-9, 12-13 have been amended.  Claim 14 has been added.  Claims 1, 3-4, and 6-15 are pending and stand rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2022 was filed after the mailing date of the final office action on March 2, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show "low airflow resistance portion" as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-11, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over HIRACHI (WO 2015190256 A1) WIPO machine translation relied upon and further in view of US 6814786 B1 (hereinafter ZHUANG).
Regarding claim 1, 3-4, HIRACHI discloses a filter for a tobacco product (abstract).  The tobacco product comprises a tobacco rod (Fig. 1, tobacco rod 11, ¶18) including tobacco shreds (¶11); and a filter (Fig. 1, filter 12, ¶6) coupled to an end portion of the tobacco rod via a tipping paper (Fig. 2, wrapping paper 125, ¶22), wherein the filter includes: a powder content that includes a lump of base powder (Fig. 2, perfume capsule 126, ¶19, “for example including a liquid or powder fragrance component”) including at least either one of a taste component or a flavoring component and is turned into powder by application of an external force (Depicted in Fig. 4, ¶23); a cavity (Figs. 2-4, cavity segment 123, ¶19) where the powder content is accommodated; a rectifying member (Figs. 2-4, annular segment 122, ¶19) that rectifies and leads a mainstream smoke, which has flowed from an upstream side, to the cavity.  The annular segment includes a vent hole 1222 which connects to the upstream end of the cavity section 123 to lead the smoke to the cavity.
HIRACHI further discloses a mouthpiece filter unit (Figs. 2-5, annular segment 124) that is located continuously at a downstream side of the cavity, and is provided with a powder supply path formed along an axial direction for allowing a mouthpiece end to communicate with the cavity and supplying the powder from the cavity to the mouthpiece end (¶22-¶23).  
HIRACHI further discloses, a low airflow resistance portion (Fig. 3, vent hole 1222)  that is located at an upstream side of the cavity and at a part of a cross section over a range from a front end surface to a rear end surface and has a relatively low airflow resistance; and a high airflow resistance portion (Fig. 3, annular portion 1221) that is located at a rest of the cross section over the range from the front end surface to the rear end surface and is higher in airflow resistance than the low airflow resistance portion, the rectifying member leading the mainstream smoke, which has flowed from the upstream side through the low airflow resistance portion, to the cavity.  (See comparative figures above).
The instant application discloses, “More specifically, the rectifying member 40 includes a hollow hollow path 400 that penetrates the rectifying member 40 in the axial direction and an airflow restricting portion 401 formed at a region other than the hollow path 400, restricting a flow of the mainstream smoke through the airflow restricting portion 401. In this case, the hollow path 400 of the rectifying member 40 corresponds to the low airflow resistance portion and the airflow restricting portion 401 corresponds to the high airflow resistance portion.” (¶50, emphasis added.)
Therefore, as illustrated above in the comparison figures, the low airflow resistance portion corresponds with the hollow path.  Since the instant application discloses that the low airflow resistance portion can correspond with the hollow path, the prior art can also have one part that in some embodiments is the same element.
Further, specifically in ¶11, HIRACHI discloses:
The filter may further include a filter segment without vents on the most engraved side. In this way, effects such as adsorption of tar and nicotine and cooling of smoke can be obtained, and when a tobacco rod containing chopped tobacco is connected to the filter, it is possible to prevent the perfume component from being transferred to the chopped portion. Further, by providing a normal filter segment having no through hole, it is possible to regulate the movement of the tobacco through the ventilation hole to the mouthpiece side. Further, ventilation holes (through holes) may be provided in the rolling paper or chip paper wound around the filter segment to adjust the ventilation resistance of the resistance entire filter. In the case of a portion having an internal cavity such as the first annular segment, the second annular segment and the fragrance segment described above, it is difficult to adjust the overall ventilation resistance even if a ventilation hole is provided. In the case of a filter segment, it is suitable for adjusting the ventilation resistance.  (emphasis added)

See MPEP 2112.01.I.  It is inherent that air flow resistance and speed through the tobacco product would necessarily be influenced and changed via hollow tube, increased filter media, and additional through holes provided.  The claim limitations with regard to airflow resistance and speed are intended use recitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case HIRACHI discloses identical structures to the instant application that would necessarily alter air flow resistance as claimed in the instant application.  
HIRACHI may not explicitly disclose wherein, in a non-use state, the low airflow resistance portion of the rectifying member and the powder supply path of the mouthpiece filter unit are located at positions not corresponding to each other in a cross section of the filter.    HIRACHI discloses that Fig. 4 is a closed state by operation of the user.  In the closed state the user can press the smoking article to adjust the path such that it does not correspond directly to the filter.  In doing so the user alters the flavor intensity (¶23).
ZHUANG teaches filters with two monolithic sorbent segments and a mixing segment (abstract).  ZHUANG teaches that the filter has different arrangements of flow channels 38 including misaligned flow channels (Col. 8, lines 56-67 and cont. Col. 9, lines 1-10).  ZHUANG teaches that misaligning the flow channels can increase the tortuosity of fluid flow and selectively alter the sorption efficiency.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein, in a non-use state, the low airflow resistance portion of the rectifying member and the powder supply path of the mouthpiece filter unit are located at positions not corresponding to each other in a cross section of the filter as taught in ZHUANG.  A person of ordinary skill in the art would obviously misalign/offset flow channels in a smoking article.  Doing so would increase tortuosity the improve removal of constituents.  Further selected flow channel structures results in improved sorption efficiency and selectivity of the sorbent segments can be enhanced.  (ZHUANG Col. 9, lines 2-10).  
Regarding claim 6, modified HIRACHI discloses the smoking article of claim 1 as discussed above.  HIRACHI further discloses wherein the powder supply path has a cross section configured to restrain entry of the powder content in a lump form.  HIRACHI discloses that due the vent having an inner diameter smaller than the diameter of the fragrance capsule, the fragrance capsule remains in the segment (¶6).
Regarding claims 7, modified HIRACHI discloses the smoking article of claim 1 a discussed above.  HIRACHI further discloses a smoking condition wherein the low airflow resistance portion of the rectifying member and the powder supply path of the mouthpiece filter unit are located at positions corresponding to each other in a cross section of the filter (Fig. 3).  HIRACHI discloses that Fig. 3 is an open state.  In the open state the lowest airflow resistance is realized through vent hole 1242 (¶22).  
Regarding claim 9, HIRACHI discloses a filter for a tobacco product (abstract).  The tobacco product comprises a tobacco rod (Fig. 1, tobacco rod 11, ¶18) including tobacco shreds (¶11); and a filter (Fig. 1, filter 12, ¶6) coupled to an end portion of the tobacco rod via a tipping paper (Fig. 2, wrapping paper 125, ¶22), wherein the filter includes: a powder content that includes a lump of base powder (Fig. 2, perfume capsule 126, ¶19, “for example including a liquid or powder fragrance component) including at least either one of a taste component or a flavoring component and is turned into powder by application of an external force (Depicted in Fig. 4, ¶23); a cavity (Figs. 2-4, cavity segment 123, ¶19) where the powder content is accommodated; a rectifying member (Figs. 2-4, annular segment 122, ¶19) that rectifies and leads a mainstream smoke, which has flowed from an upstream side, to the cavity.  The annular segment includes a vent hole 1222 which connects to the upstream end of the cavity section 123 to lead the smoke to the cavity.
HIRACHI further discloses a mouthpiece filter unit (Figs. 2-5, annular segment 124) provided with a powder supply path (Fig. 3, air hole 1242) formed along an axial direction for allowing a mouthpiece end to communicate with the cavity and supplying the powder from the cavity to the mouthpiece end (¶22-¶23), 
 HIRACHI further discloses, wherein the rectifying member includes a low airflow resistance portion (Fig. 3, air hole 1222)  that is located at an upstream side of the cavity and at a part of a cross section over a range from a front end surface to a rear end surface and has a relatively low airflow resistance; and a high airflow resistance portion (Fig. 3, annular part 1221) that is located at an upstream side of the cavity and at a rest of the cross section over the range from the front end surface to the rear end surface and is higher in airflow resistance than the low airflow resistance portion, the rectifying member leading the mainstream smoke, which has flowed from the upstream side through the low airflow resistance portion, to the cavity.  (See comparative figures below).

    PNG
    media_image1.png
    382
    710
    media_image1.png
    Greyscale


The instant application discloses, “More specifically, the rectifying member 40 includes a hollow hollow path 400 that penetrates the rectifying member 40 in the axial direction and an airflow restricting portion 401 formed at a region other than the hollow path 400, restricting a flow of the mainstream smoke through the airflow restricting portion 401. In this case, the hollow path 400 of the rectifying member 40 corresponds to the low airflow resistance portion and the airflow restricting portion 401 corresponds to the high airflow resistance portion.” (¶50, emphasis added.)
Therefore, as illustrated above in the comparison figures, the low airflow resistance portion corresponds with the hollow path 40.  Since the instant application discloses that the low airflow resistance portion can correspond with the hollow path, the prior art can also have one part that in some embodiments is the same element.
Further, specifically in ¶11, HIRACHI discloses:
The filter may further include a filter segment without vents on the most engraved side. In this way, effects such as adsorption of tar and nicotine and cooling of smoke can be obtained, and when a tobacco rod containing chopped tobacco is connected to the filter, it is possible to prevent the perfume component from being transferred to the chopped portion. Further, by providing a normal filter segment having no through hole, it is possible to regulate the movement of the tobacco through the ventilation hole to the mouthpiece side. Further, ventilation holes (through holes) may be provided in the rolling paper or chip paper wound around the filter segment to adjust the ventilation resistance of the resistance entire filter. In the case of a portion having an internal cavity such as the first annular segment, the second annular segment and the fragrance segment described above, it is difficult to adjust the overall ventilation resistance even if a ventilation hole is provided. In the case of a filter segment, it is suitable for adjusting the ventilation resistance.  (emphasis added)

See MPEP 2112.01.I.  It is inherent that air flow resistance and speed through the tobacco product would necessarily be influenced and changed via hollow tube, increased filter media, and additional through holes provided.  The claim limitations with regard to airflow resistance and speed are intended use recitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case HIRACHI discloses identical structures to the instant application that would necessarily alter air flow resistance as claimed in the instant application.  Therefore, HIRACHI anticipates the instant application.
HIRACHI does not explicitly disclose wherein the low airflow resistance portion is located in an outer peripheral region of the cross section of the rectifying member.   
ZHUANG teaches filters with two monolithic sorbent segments and a mixing segment (abstract).  ZHUANG teaches that the filter has different arrangements of flow channels 38 including misaligned flow channels (Col. 8, lines 56-67 and cont. Col. 9, lines 1-10).  ZHUANG teaches that misaligning the flow channels can increase the tortuosity of fluid flow and selectively alter the sorption efficiency.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein the low airflow resistance portion is located in an outer peripheral region of the cross section of the rectifying member as taught in ZHUANG.  A person of ordinary skill in the art would obviously include low resistance airflow portions around the peripheral region of the filter.  Doing so would increase tortuosity the improve removal of constituents.  Further selected flow channel structures results in improved sorption efficiency and selectivity of the sorbent segments can be enhanced.  (ZHUANG Col. 9, lines 2-10).  
Regarding claims 10-11, modified HIRACHI discloses the smoking article of claim 9 a discussed above.  HIRACHI does not explicitly wherein a plurality of the low airflow resistance portions are located in the outer peripheral region of the rectifying member and are located at a regular interval along a circumferential direction of the outer peripheral region of the rectifying member.
ZHUANG teaches filters with two monolithic sorbent segments and a mixing segment (abstract).  ZHUANG teaches that the filter has different arrangements of flow channels 38 including misaligned flow channels (Col. 8, lines 56-67 and cont. Col. 9, lines 1-10).  ZHUANG teaches that misaligning the flow channels can increase the tortuosity of fluid flow and selectively alter the sorption efficiency.  ZHAUG teaches a preferred embodiment of a pattern of flow channels (Fig. 5).  ZHAUNG teaches that the flow channels can have a regular or random arrangement, but are show as concentric (Col. 8, lines 29-36).  ZHAUNG teaches that the size number, orientation, and surface area of the flow channels will affect the sorption of the constituents on the walls (Col. 8, lines 36-55).  Also the size and number will affect the pressure drop across the sorbent segment (Col. 8, lines 56-61).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein a plurality of the low airflow resistance portions are located in the outer peripheral region of the rectifying member and are located at a regular interval along a circumferential direction of the outer peripheral region of the rectifying member as taught in ZHUANG.  A person of ordinary skill in the art would obviously include low resistance airflow portions around the peripheral region of the filter.  Doing so would increase tortuosity the improve removal of constituents.  Further selected flow channel structures results in improved sorption efficiency and selectivity of the sorbent segments can be enhanced.  (ZHUANG Col. 9, lines 2-10).   Further altering the size and number of channels would affect the sorption of the constituents on the walls (Col. 8, lines 36-55)  and the pressure drop across the sorbent segment (Col. 8, lines 56-61).
Regarding claim 12, modified HIRACHI discloses the smoking article of claim 1 a discussed above.  HIRACHI further discloses wherein the low airflow resistance portion is located in a central region of the cross section of the rectifying member.  In Fig. 4, the airflow resistance portion is positioned into a central region of the cross section of the rectifying member.
Regarding claim 13, modified HIRACHI discloses the limitations of claim 13, A filter for a smoking article, the filter comprising: a powder content that includes a lump of base powder including at least either one of a taste component or a flavoring component and is turned into powder by application of an external force; a cavity where the powder content is accommodated; a rectifying member that rectifies and leads a mainstream smoke, which has flowed from an upstream side, to the cavity; a mouthpiece filter unit that is located continuously at a downstream side of the cavity, and is provided with a powder supply path formed along an axial direction for allowing a mouthpiece end to communicate with the cavity and supplying the powder from the cavity to the mouthpiece end, wherein the rectifying member includes: a low airflow resistance portion that is located at an upstream side of the cavity and at a part of a cross section over a range from a front end surface to a rear end surface and has a relatively low airflow resistance; and a high airflow resistance portion that is located at the upstream side of the cavity and at a rest of the cross section over the range from the front end surface to the rear end surface and is higher in airflow resistance than the low airflow resistance portion, the rectifying member leading the mainstream smoke, which has flowed from the upstream side through the low airflow resistance portion, to the cavity, and wherein, in a non-use state, the low airflow resistance portion of the rectifying member and the powder supply path of the mouthpiece filter unit are located at positions not corresponding to each other in a cross section of the filter, for the same reasons stated in the rejection of claim 1 above.
Regarding claim 14, modified HIRACHI discloses the smoking article according to claim 1 as discussed above.  HIRACHI discloses wherein the low airflow resistance portion is a hollow path having a central axis (Fig. 3, vent hole 1242) , wherein the powder supply path has a central axis (Fig. 3, air hole 1222). 
HIRACHI may not explicitly disclose wherein the central axis of the hollow path is offset from the central axis of the powder supply path.
ZHUANG teaches filters with two monolithic sorbent segments and a mixing segment (abstract).  ZHUANG teaches that the filter has different arrangements of flow channels 38 including misaligned flow channels (Col. 8, lines 56-67 and cont. Col. 9, lines 1-10).  ZHUANG teaches that misaligning the flow channels can increase the tortuosity of fluid flow and selectively alter the sorption efficiency.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include misaligned flow channels as taught in ZHUANG.  A person of ordinary skill in the art would obviously misalign/offset flow channels in a smoking article.  Doing so would increase tortuosity the improve removal of constituents.  Further selected flow channel structures results in improved sorption efficiency and selectivity of the sorbent segments can be enhanced.  (ZHUANG Col. 9, lines 2-10).  
Regarding claim 15, HIRACHI discloses a filter for a tobacco product (abstract).  The filter comprises a powder content that includes a lump of base powder (Fig. 2, perfume capsule 126, ¶19, “for example including a liquid or powder fragrance component”)  including at least either one of a taste component or a flavoring component and is turned into powder by application of an external force (Depicted in Fig. 4, ¶23); a cavity (Figs. 2-4, cavity segment 123, ¶19) where the powder content is accommodated; a rectifying member (Figs. 2-4, annular segment 122, ¶19) that is located continuously at an upstream side of the cavity and rectifies and leads a mainstream smoke, which has flowed from an upstream side, to the cavity; 
HIRACHI further discloses a mouthpiece filter unit (Figs. 2-5, annular segment 124)  that is provided with a powder supply path formed along an axial direction for allowing a mouthpiece end to communicate with the cavity and supplying the powder from the cavity to the mouthpiece end (¶22-¶23).  
HIRACHI further discloses wherein the rectifying member includes: a low airflow resistance portion (Fig. 3, vent hole 1222) that is located at an upstream side of the cavity and at a part of a cross section over a range from a front end surface to a rear end surface and has a relatively low airflow resistance; and a high airflow resistance portion (Fig. 3, annular portion 1221) that is located at an upstream side of the cavity and at a rest of the cross section over the range from the front end surface to the rear end surface and is higher in airflow resistance than the low airflow resistance portion, the rectifying member leading the mainstream smoke, which has flowed from the upstream side through the low airflow resistance portion, to the cavity, (See comparative figures above).
The instant application discloses, “More specifically, the rectifying member 40 includes a hollow hollow path 400 that penetrates the rectifying member 40 in the axial direction and an airflow restricting portion 401 formed at a region other than the hollow path 400, restricting a flow of the mainstream smoke through the airflow restricting portion 401. In this case, the hollow path 400 of the rectifying member 40 corresponds to the low airflow resistance portion and the airflow restricting portion 401 corresponds to the high airflow resistance portion.” (¶50, emphasis added.)
Therefore, as illustrated above in the comparison figures, the low airflow resistance portion corresponds with the hollow path.  Since the instant application discloses that the low airflow resistance portion can correspond with the hollow path, the prior art can also have one part that in some embodiments is the same element.
Further, specifically in ¶11, HIRACHI discloses:
The filter may further include a filter segment without vents on the most engraved side. In this way, effects such as adsorption of tar and nicotine and cooling of smoke can be obtained, and when a tobacco rod containing chopped tobacco is connected to the filter, it is possible to prevent the perfume component from being transferred to the chopped portion. Further, by providing a normal filter segment having no through hole, it is possible to regulate the movement of the tobacco through the ventilation hole to the mouthpiece side. Further, ventilation holes (through holes) may be provided in the rolling paper or chip paper wound around the filter segment to adjust the ventilation resistance of the resistance entire filter. In the case of a portion having an internal cavity such as the first annular segment, the second annular segment and the fragrance segment described above, it is difficult to adjust the overall ventilation resistance even if a ventilation hole is provided. In the case of a filter segment, it is suitable for adjusting the ventilation resistance.  (emphasis added)

See MPEP 2112.01.I.  It is inherent that air flow resistance and speed through the tobacco product would necessarily be influenced and changed via hollow tube, increased filter media, and additional through holes provided.  The claim limitations with regard to airflow resistance and speed are intended use recitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case HIRACHI discloses identical structures to the instant application that would necessarily alter air flow resistance as claimed in the instant application.  
HIRACHI does not explicitly disclose wherein the low airflow resistance portion is located in an outer peripheral region of the cross section of the rectifying member.   
ZHUANG teaches filters with two monolithic sorbent segments and a mixing segment (abstract).  ZHUANG teaches that the filter has different arrangements of flow channels 38 including misaligned flow channels (Col. 8, lines 56-67 and cont. Col. 9, lines 1-10).  ZHUANG teaches that misaligning the flow channels can increase the tortuosity of fluid flow and selectively alter the sorption efficiency.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein the low airflow resistance portion is located in an outer peripheral region of the cross section of the rectifying member as taught in ZHUANG.  A person of ordinary skill in the art would obviously include low resistance airflow portions around the peripheral region of the filter.  Doing so would increase tortuosity the improve removal of constituents.  Further selected flow channel structures results in improved sorption efficiency and selectivity of the sorbent segments can be enhanced.  (ZHUANG Col. 9, lines 2-10).  
Response to Arguments
Applicant’s arguments, filed June 1, 2022, with respect to the rejections of claims 1-13 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of HIRACHI and ZHUANG.
Applicant has added new claim 15 which is rejected under HIRACHI in view of ZHUANG as explained above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726